Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 Feb. 2022 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, the notations for some of the specific polyamides are different than those set forth in the specification.  For instance, page 7, lines 23-33 of the present specification recites polyamide 12, T and polyamide 6,T/ D,T, while claim 8 recites polyamide 12T and polyamide 6T/ DT.  It is advised that the notations for the polyamides listed in lines 11-15 of claim 8 be amended to match the notations for the polyamides recited on page 7, lines 23-33 of the present specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent Claim 8, upon which claim 16 depends, requires that the plastic is directly bonded to the metal substrate, while claim 16 requires an anodized layer between the plastic and the metal substrate.  Earlier applied prior art (Naritomi and Andoh, US Patent Application 2010/0279120 A1, published 04 Nov. 2010, hereinafter Naritomi) that teaches the inclusion of a metal oxide or phosphide layer between the plastic and metal substrate has been withdrawn based on the direct attachment requirement in claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009, hereinafter Iwahashi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).
Regarding claims 8, 12-14, and 16, Topoulos teaches a resin composition for device housings comprising at least one amorphous semi-aromatic polyamide, at least one semi-crystalline polyamide, and at least one glass reinforcement agent (Abstract).  Topoulos teaches that the semi-crystalline polyamide contains aliphatic and aromatic dicarboxylic acid repeat units (paragraph 0018).  Topoulos teaches his composition contains 10-30% of an amorphous semi-aromatic polyamide, 20-40% of a semi-crystalline polyamide, comprising aliphatic and aromatic dicarboxylic acid repeat units, and 35-65% glass reinforcement agent (paragraphs 0016-0019).  Topoulos teaches a polyamide containing the aromatic dicarboxylic acid terephthalic acid (paragraph 0051) and the aliphatic diamine dodecamethylenediamine (paragraph 0052), which is the polyamide 12T.  Further, Topoulos teaches that 1 to 50% of the glass fiber can be replaced by other reinforcing agents, such as carbon or glass flake (paragraph 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of semi-crystalline semi-aromatic polyamide and amorphous semi-aromatic polyamide from the overlapping portion of the ranges taught by Topoulos because overlapping ranges have been held to be prima facie obviousness.
Topoulos does not disclose fabricating hybrid parts with his composition.
Iwahashi teaches a method for forming a composite of an aluminum alloy and a resin by forming ultrafine recesses on the surface of the aluminum by an eroding aqueous solution (Abstract).  The resin can be a mixture of aromatic polyamides (Abstract).  Iwahashi teaches the acid is phosphoric or sulfuric acid (paragraph 0076).  Iwahashi teaches that his aluminum alloy surface is covered with recesses having a number average inner diameter of 10 to 80 nm (paragraph 0018).  Iwahashi teaches that the aluminum alloy is worked into the desired shape by pressing (paragraph 0058), which would incorporate a stamping process.
It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Topoulos in the metal-resin bonding process taught by Iwahashi.  Iwahashi teaches that his method results in an aluminum alloy-resin composite with a stronger bonding strength between the aluminum alloy and the resin, and his process provides high productivity (paragraphs 0011 and 0013)  Further, Iwahashi teaches that aromatic polyamide resins can be used (Abstract).
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching the metal sheet before thermoplastic material was overmolded over the metal sheet to provide a porous surface needed to provide a large contact area between the components, and Fabrin teaches that his process is nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Topoulos in view of Iwahashi.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
It is the examiner’s position that incorporating resin into the 10-80 nm recesses on the aluminum alloy surface by overmolding as taught by Topoulos in view of Iwahashi and further in view of Fabrin is a nano-molding technology (NMT).
Alternately, although Iwahashi and Fabrin do not refer to their processes as NMT processes as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.

Topoulos in view of Iwahashi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.
It is the examiner’s position that, given a composition of the resin blend within the overlapping ranges, the metal substrate is made of the same metal as that claimed, and the surface is the same as that claimed, the bonding force between the metal part and the plastic material for the plastic-metal hybrid part of Topoulos in view of Iwahashi and further in view of Harder would inherently have the same values as those claimed.

Claims 8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harder and Mossauer (US Patent Application 2014/0329944 A1, published 06 Nov. 2014, hereinafter Harder) in view of Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009, hereinafter Iwahashi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).
Regarding claims 8, 12-14, and 16, Harder teaches a polyamide molding material comprising a semi-crystalline, semi-aromatic polyamide, an amorphous polyamide, 40-70 wt.% glass fibers, and 0-15 wt.% flame retardant (Abstract).  Harder teaches the polyamides comprise 30-60 wt.% of the composition (Abstract), and the weight ratio of semi-crystalline to amorphous polyamide is 30:70 to 70:30 (paragraph 0053).  Thus, the amount of the semi-
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of semi-crystalline semi-aromatic polyamide and amorphous semi-aromatic polyamide from the overlapping portion of the ranges taught by Harder because overlapping ranges have been held to be prima facie obviousness.
Harder does not disclose fabricating hybrid parts with his composition.
Iwahashi teaches a method for forming a composite of an aluminum alloy and a resin by forming ultrafine recesses on the surface of the aluminum by an eroding aqueous solution (Abstract).  The resin can be a mixture of aromatic polyamides (Abstract).  Iwahashi teaches the acid is phosphoric or sulfuric acid (paragraph 0076).  Iwahashi teaches that his aluminum alloy surface is covered with recesses having a number average inner diameter of 10 to 80 nm (paragraph 0018).  Iwahashi teaches that the aluminum alloy is worked into the desired shape by pressing (paragraph 0058), which would incorporate a stamping process.
It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Harder in the metal-resin bonding process taught by Iwahashi.  Iwahashi teaches that his method results in an aluminum alloy-resin composite with a stronger bonding strength between the aluminum alloy and the resin, and his process provides high productivity (paragraphs 0011 and 0013).  Further, Iwahashi teaches that aromatic polyamide resins can be used (Abstract).
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching the metal sheet before thermoplastic material was overmolded over the metal sheet to provide a porous surface needed to provide a nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Harder in view of Iwahashi.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
It is the examiner’s position that incorporating resin into the 10-80 nm recesses on the aluminum alloy surface by overmolding as taught by Harder in view of Iwahashi and further in view of Fabrin is a nano-molding technology (NMT).
Alternately, although Iwahashi and Fabrin do not refer to their processes as NMT processes as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwahashi and Fabrin meets the requirements of the claimed (product), Iwahashi and Fabrin clearly meet the requirements of the present claim(s).
Harder in view of Iwahashi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.
It is the examiner’s position that, given a composition of the resin blend within the overlapping ranges, the metal substrate is made of the same metal as that claimed, and the surface is the same as that claimed, the bonding force between the metal part and the plastic material for the plastic-metal hybrid part of Harder in view of Iwahashi and further in view of Harder would inherently have the same values as those claimed.

Response to Arguments
Applicant's arguments filed 08 Feb. 2022 and applicant’s affidavit filed 08 Feb. 2022 have been fully considered.  Based on applicant’s amendment, the claim rejections based on Naritomi as a secondary reference have been withdrawn.  However, the applicant’s arguments and affidavit were not persuasive regarding the rejections based on Iwahashi as a secondary reference.  
Applicant amended claim 8.
Applicant’s affidavit states that the impact modifier, heat stabilizer, and mold release agent are not essential, so applicant’s data do provide a side-by-side comparison.

Examiner acknowledges the side-by-side comparison of Comparative Example C and Exemplary Example V and the side-by-side comparison of Comparative Example D and Exemplary Example VI.  However, as discussed below, the data is not commensurate with the scope of the claims.
Applicant argues that Topoulos and Harder do not teach the claimed invention.
However, Topoulos in view of Iwahashi and further in view of Fabrin and Harder in view of Iwahashi and further in view of Fabrin teach the claimed invention, with motivations for incorporating the teachings in the secondary references.
For example, as presented above, Topoulos teaches a composition for injection molding plastic articles that results in articles with good mechanical properties, excellent surface appearance, and chemical resistance (Abstract).  Iwahashi, used as a secondary reference, teaches a method of joining metal substrates and polymer resins involving the formation of nano-sized irregularities on the metal surface before contacting the metal and resins that result in improved bond strength.  Iwahashi recites “stronger bonding strength”.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 
Applicant argues that Iwahashi does not teach the claimed blend of polyamides.
However, note that while Iwahashi does not disclose all the features of the present claimed invention, Iwahashi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a method for forming a composite of an aluminum alloy and a resin by forming ultrafine recesses on the surface of the aluminum, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Iwahashi does not disclose the metal substrate consists of aluminum alloy or one of the other claimed substrates.
However, applicant’s response (several lines earlier) quotes Iwahashi’s claim 1: “The plastic-metal hybrid part comprises (Claim 1):  an aluminum alloy …“.  The word “aluminum” appears several times in Iwahashi’s text.  Applicant has not provided citations that Iwahashi does not meet this limitation.  This argument was included in the applicant’s arguments filed 20 Aug. 2021, with no further clarification presented in the current remarks.
Applicant argues that applicant’s finding of improved bonding strength by using the claimed blend of polyamides is surprising over the cited prior art.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes three specific semi-crystalline 
Further, the data is not persuasive since Topoulos and Harder already recognize the criticality of using the amorphous semi-aromatic polyamide which is a required component in each of their inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787